Citation Nr: 0528839	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-03 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic bilateral 
ear infections.

3.  Entitlement to an evaluation in excess of 30 percent for 
service-connected human immunodeficiency virus (HIV) 
infection.

4.  Entitlement to an evaluation in excess of 30 percent for 
service-connected major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and M.M., his caretaker


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from November 1984 to 
September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the RO, which denied 
service connection for bilateral hearing loss and for chronic 
bilateral ear infections and granted an increased rating of 
30 percent for the veteran's service-connected HIV infection 
as well as a separate disability rating of 30 percent for 
major depressive disorder.  Regarding the HIV infection and 
major depressive disorder, the veteran alleges that he is 
entitled to even higher disability ratings.

In June 2005, the veteran testified at a hearing before the 
undersigned, which took place at the RO.  Thereafter, the 
veteran waived initial RO consideration of the new evidence 
submitted in conjunction with his Board hearing.  38 C.F.R. 
§ 20.1304 (c) (2005).  

From the veteran's hearing testimony, it appears that he is 
seeking service connection for tinnitus and entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  As the issues of entitlement to service connection 
for tinnitus and entitlement to TDIU benefits have not been 
procedurally developed, the Board is REFERRING them to the RO 
for initial adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The issue of entitlement to an increased rating for service-
connected HIV infection is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is shown to be 
related to his active duty service.

2.  The veteran's chronic bilateral ear infections are shown 
to be related to his active duty service.

3.  The veteran's service-connected major depressive disorder 
is shown to be manifested by a disability picture that more 
nearly approximates that of occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or due to the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2005).

2.  Chronic bilateral ear infections were incurred in or due 
to the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2005).

3.  The criteria for entitlement to an initial disability 
evaluation of 50 percent for the veteran's service-connected 
major depressive disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9434 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA treatment records from 
January 1997 to June 2005; VA medical examination reports 
dated in June 1997 and April and May 2001; June 2005 lay 
statements; and June 2005 hearing testimony.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board will focus on the most salient and relevant 
evidence, but the veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. At 1365.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A review of the service medical records reflects that the 
veteran was treated for ear infections in service.  The 
service medical records also reveal that the veteran tested 
positive for HIV in service.  The Board notes that the 
veteran has been awarded service connection for HIV 
infection.  His DD Form 214 indicates that he served as a 
combat engineer.  

On January 1997 VA general medical examination, the veteran 
reported a history of recurrent ear infections.  Although an 
ear infection does not appear to have been present on 
examination, the examiner diagnosed, in pertinent part, 
symptoms of HIV disease and recurrent ear infections.  

On April 2001 VA HIV-related illnesses examination, the 
examiner found external otitis of the right ear and otitis 
media bilaterally.  There were three or four episodes of ear 
infections a year.  The examiner did not state an opinion 
regarding the etiology of the veteran's chronic bilateral ear 
infections.

On May 2001 VA audilogic examination, the veteran complained 
of ear infections since 1987, which recurred every three to 
four months.  Regarding hearing loss, the veteran indicated 
that his training included detonating bombs, grenades, mines, 
dynamite, and other explosives.  He denied recreational or 
post-service occupational noise exposure.  On examination, 
his hearing was assessed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
40
50
55
LEFT
25
25
40
45
50

Speech recognition was 96 percent on the right and 92 percent 
on the left.

The examiner noted that remains of infection debris were 
present in the right ear.  The examiner opined that that 
there was a very high probability that the veteran's in-
service noise exposure caused his hearing loss.  The examiner 
also stated that "evidence exists between this veteran's 
current hearing loss and his history of chronic otitis and 
fungus infections."  

With respect to bilateral hearing loss, the Board is of the 
opinion that service connection is warranted.  38 C.F.R. 
§§ 3.303, 3.385.  Initially, the Board emphasizes that the 
veteran's current hearing loss levels fit within the criteria 
for hearing loss as defined by VA law and regulations.  
38 C.F.R. § 3.385.  The veteran's military occupational 
specialty very likely entailed exposure to excessive noise, 
as the veteran asserts.  It is not unreasonable to assume 
that the duties of a combat engineer included exposure to 
explosives, explosions, and other types of excessive noise.  
In addition, consistent with the veteran's allegations, the 
VA audiologic examiner opined that the veteran's bilateral 
hearing loss was likely due to noise exposure in service.  
The veteran's current level of hearing loss coupled with the 
expert medical opinion regarding its etiology indicates that 
service connection for bilateral hearing loss must be 
granted.  38 C.F.R. § 3.303; 3.385; See also Hickson, supra.  

Regarding the claim of service connection for chronic ear 
infections, it appears that the May 2001 VA audiologic 
examiner discerned a nexus between that disorder and the 
veteran's history of ear infections in service.  The Board 
acknowledges the awkward phraseology and poor syntax of the 
medical opinion, but analyzing the evidence in the light most 
favorable to the veteran compels the interpretation reached 
by the Board.  The presently diagnosed disorder, evidence of 
ear infections in service, and the expert medical opinion 
regarding the link between the two militates in favor of a 
grant of service connection for chronic ear infections.  
38 C.F.R. § 3.303; Hickson, supra.  

The Board is aware that the veteran's unfortunate HIV status 
could likely be associated with his continuing chronic ear 
infections.  Service connection can be granted on a secondary 
basis when a currently diagnosed disability is found to be 
the proximate result of an underlying service-connected 
disability.  38 C.F.R. § 3.310.  There is no need for the 
Board to explore the possible interplay between the veteran's 
chronic ear infections and HIV, as the Board has already 
concluded that service connection for chronic ear infections 
on a direct basis is warranted.  38 C.F.R. § 3.303.

With respect to both entitlement to service connection for 
bilateral hearing loss and entitlement to service connection 
for chronic ear infections, the Board finds that the 
preponderance of the veteran is in the veteran's favor.  
There Board need not, therefore, engage in a weighing of the 
evidence.  See 38 C.F.R. § 3.102; Gilbert, supra (in order to 
prevail, one claiming entitlement to VA benefits need only 
demonstrate that there is an approximate balance of positive 
and negative evidence).

Increased Rating

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected major depressive disorder has 
been rated 30 percent disabling by the RO under the 
provisions of Diagnostic Code 9434.  38 C.F.R. § 4.130.  
Under this regulatory provision, a rating of 50 percent is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

On April 2001 VA psychiatric examination report, the examiner 
noted a history of psychiatric hospitalizations in 1990 and 
1991 as a result of suicide attempts.  The veteran recounted 
another suicide attempt in the late 1990's.  He denied any 
other attempts, but admitted to suicidal ideation.  
Hallucinations associated with HIV medication were also 
reported.  The examiner noted a history of depression since 
the veteran's HIV diagnosis in 1989.  On examination, the 
veteran's affect suggested depression and anxiety.  Short 
term memory was mildly impaired.  He had no knowledge of 
current events, but he had the capacity to think abstractly.  
His intellectual functioning was at least in the average 
range.  Insight and judgment were good.  The veteran's stress 
tolerance was said to be poor.  He experienced hopelessness 
and helplessness.  The diagnosis was major depressive 
disorder and alcohol dependence in remission.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
62.

The Board notes that the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores 
ranging between 61 and 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes).

A November 2001 VA treatment note reflected drug seeking 
behavior.  It was possible that the veteran was experiencing 
withdrawal symptoms.  

In July 2002, the veteran was found to be hallucinating.  

In March 2003, the veteran complained of anxiety, stress, and 
poor sleep and indicated dread at the prospect of restarting 
retroviral medication.  He denied both suicidal and homicidal 
ideation.  A GAF score of between 50 and 55 was assessed, and 
rule out moderate major depression was diagnosed.  The Board 
notes that a GAF score from 41 to 50 reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id.  A GAF score from 51 to 60 
reflects more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.

In February 2004, a GAF score of between 50 and 54 was 
assessed.  Rule out moderately severe major depressive 
disorder was diagnosed.  A GAF score of 50/53 was assessed in 
April 2005.  The veteran denied a firm suicide plan but 
acknowledges some ideation.  He complained of hallucinations 
which he attributed to seizure activity.

At his June 2005 hearing, the veteran testified that he had 
become too ill to work.  He also indicated that his memory 
problems were worsening.  As well, he reported sleep trouble 
and nightmares.  

The Board is of the opinion that the veteran's symptomatology 
and GAF scores militate in favor of a 50 percent evaluation 
for his service-connected major depressive disorder.  
38 C.F.R. § 4.130, Diagnostic Code 9434.  A 50 percent 
evaluation for major depressive disorder requires such 
symptoms as memory impairment, disturbance of mood, and 
difficulty in establishing effective work and social 
relationships.  Id.  Memory impairment has been indicated on 
several occasions and appears to be worsening.  The veteran 
has consistently been found to suffer from anxiety and 
depression as well as occasional suicidal ideation.  Although 
the undersigned is not a medical professional, the veteran 
appeared depressed at his hearing in 2005, testifying in a 
monotone and avoiding eye contact.  He has not been able to 
work.  His most recent GAF scores reflect serious symptoms.  
The combination of his major depressive disorder 
symptomatology and GAF scores militate in favor of a 50 
percent disability evaluation.

The Board acknowledges that the evidence does not reflect 
such symptoms as panic attacks, abnormal speech, difficulty 
understanding complex commands, impaired judgment, impaired 
abstract thinking, and other symptoms associated with a 50 
percent disability evaluation.  The Board, however, concludes 
that the veteran experiences sufficient symptomatology to 
entitle him to a 50 percent evaluation.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.7.  

A review of the record, however, reflects that the veteran's 
major depressive disorder symptomatology does not rise to the 
level required for a 70 percent evaluation.  The evidence is 
silent with respect to the very serious symptoms associated 
with such an evaluation.  The veteran does not appear to 
experience obsessional rituals, illogical speech, near 
continuous panic, impaired impulse control, neglect of 
personal appearance and hygiene, etc.  Despite occasional 
suicidal ideation, the Board is of the opinion that the 
dearth of symptomatology associated with a 70 percent 
evaluation militates against the assignment of a 70 percent 
evaluation for the veteran's service-connected major 
depressive disorder.

The Board notes that a staged disability rating is not 
warranted.  The veteran's major depressive disorder 
symptomatology does not seem to have fluctuated significantly 
over the course of the appeal period despite the declining 
GAF score.  Indeed, the Board observes that the veteran's 
symptomatology has fallen within the criteria comprehended by 
a 50 percent evaluation at all times during the appellate 
period.  See Fenderson, supra.  Thus, again, a staged 
disability evaluation is not warranted.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to warrant an even more 
favorable decision.  As outlined above, the Board has 
essentially afforded the veteran the benefit of the doubt in 
assigning the 50 percent evaluation.  

Veterans Claims Assistance Act of 2000


In light of the favorable action herein, with respect to the 
issues of entitlement to service connection for bilateral 
hearing loss and chronic ear infections, the following 
discussion applies only to the claim for a higher initial 
evaluation for service-connected major depressive disorder.  
Although the Board has increased the initial rating to 50 
percent, that is not a full grant of the benefit sought on 
appeal, since higher ratings are still available for such a 
condition.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the claimant in April 2001 and June 2003.  
Those letters advised the veteran what information and 
evidence was needed to substantiate the increased rating 
claim and of his and VA's respective duties for obtaining 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).   
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  The claimant 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOC (SSOC), he was provided with specific 
information as to why the increased rating claim was being 
denied, and of the evidence that was lacking.  The SOC 
provided him with the criteria used to evaluate psychiatric 
disabilities, so he was informed of what the evidence needed 
to show to obtain a higher rating.  He was also supplied with 
the complete text of 38 C.F.R. § 3.159(b)(1) in the 2003 SOC 
and the 2004 SSOC.  

The RO's 2001 and 2003 letters did not specifically tell the 
claimant to provide any relevant evidence in his possession.  
However, he was otherwise fully notified of the need to give 
to VA any evidence pertaining to the claim.  There is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
his increased rating claim.  When considering the 
notification letters, the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), as a whole, the Board finds that he was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to this particular claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done in this 
case with the April 2001 letter.  To the extent that letter 
may have been legally deficient in any manner, that was 
corrected by the letter provided to him in June 2003.  The 
content of the 2003 notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the increased rating 
claim was readjudicated and an additional SSOC was provided 
to the veteran in July 2004.  The Board finds that any defect 
with respect to the initial notice was harmless error.  See 
Mayfield, supra.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his increased rating claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
any error in the initial notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The record contains his post-service VA treatment, as 
well as some records from Walter Reed.  As discussed below, 
additional efforts are being made to obtain records from 
Walter Reed.  However, since the referenced treatment is for 
the veteran's HIV disorder, as opposed to the psychiatric 
disorder decided herein, those records are not needed to 
evaluate this claim properly.  He was provided a VA 
examination in 2001.  Although that examination is dated at 
this time, the subsequent VA records for treatment through 
2005 provided additional information about the severity of 
the veteran's psychiatric disorder, such that a higher rating 
could be given.  As for records from the Social Security 
Administration, it appears those benefits were granted based 
on the veteran's HIV disorder, and there is no indication in 
the record that they would provide information relevant to 
the evaluation of his psychiatric disorder.  

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for chronic bilateral ear infections is 
granted.

An evaluation of 50 percent for major depressive disorder is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.


REMAND

Initially, the Board sympathizes with the veteran's health 
situation.  Understandably, coping with HIV is difficult, and 
in remanding this case for further development, the Board is 
attempting to ensure that the veteran is receiving all of the 
VA benefits to which he is entitled.

The veteran has received treatment for HIV at Walter Reed 
Army Medical Center (Walter Reed) since 1990.  According to 
his June 2005 hearing testimony, he last sought treatment at 
Walter Reed in 2003.  A review of the record reveals that 
Walter Reed medical records from 1997 to 2002 are not 
contained in the claims file.  The RO must obtain these 
records.  The record reflects that the RO has indeed made 
efforts to secure the Walter Reed records.  See October 2003 
letter from the Department of the Army indicating that the 
records had been retired.  These records, however, have not 
been received.  The RO is advised that copies of the 
foregoing records may well be contained within the veteran's 
medical records at the Bay Pines VA Medical Center (MC). 

Next, the RO must obtain from the Social Security 
Administration (SSA) records related to the veteran's 
application for Social Security disability benefits.

The RO must associate with the claims file all Bay Pines VAMC 
clinical records dated from June 22, 2005 to the present.

Next, the RO must schedule a VA medical examination to 
determine all symptoms and manifestations of the veteran's 
HIV.  The veteran was last provided an examination over four 
years ago, and the records for treatment since then suggest 
the severity of his disability may have changed.  An opinion 
as to whether the veteran is suffering from full-blown AIDS 
must be provided.  The veteran's T cell count should be 
assessed, and all opportunistic infections and secondary 
diseases should be enumerated.  

Accordingly, the case is REMANDED RO via the AMC for the 
following development:

1.  Advise the veteran that he should 
submit to VA copies of any evidence 
relevant to this claim that he has in his 
possession.  See 38 C.F.R. § 3.159(b) 
(2005).

2.  The RO must obtain Walter Reed 
medical records dated from 1997 to 2002.  
If some of these records have been 
retired to a federal records center, all 
efforts must be made to obtain them.  The 
RO is advised that copies of the 
foregoing records may well be contained 
within the veteran's medical records at 
the Bay Pines VAMC.  

3.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

4.  The RO must associate with the claims 
file all Bay Pines VAMC clinical records 
dated from June 22, 2005 to the present.

5.  After receiving the above evidence, 
to the extent available, the RO should 
make arrangements for a physician with 
the appropriate expertise to enumerate 
all symptoms and manifestations of the 
veteran's service-connected HIV 
infection.  An opinion as to whether the 
veteran is suffering from full-blown AIDS 
must be provided.  The veteran's T cell 
count should be assessed, and all 
opportunistic infections and secondary 
diseases should be enumerated.  The 
examination report should reflect that 
the claims file was reviewed.  A 
rationale for any opinion expressed 
should be provided.

6.  The RO should readjudicate the 
veteran's claim of entitlement to an 
evaluation in excess of 30 percent for 
service-connected HIV infection.  If the 
benefit sought on appeal remains denied, 
the veteran should be issued a 
supplemental statement of the case.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


